Citation Nr: 1759182	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to an initial compensable evaluation for chronic pruritus, recurrent skin eruptions.

2.  Entitlement to an initial compensable evaluation for scarring associated with chronic pruritus, recurrent skin eruptions, prior to January 15, 2016.

3.  Entitlement to an initial evaluation in excess of 30 percent for scarring associated with chronic pruritus, recurrent skin eruptions, from to January 15, 2016.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from May 1996 to May 2000, January 2003 to June 2003, and April 2007 to April 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a March 2016 rating decision of the Appeals Management Center (AMC).

The Veteran was afforded a videoconference hearing before the Board in July 2015.  A transcript of the testimony offered at the hearing is associated with the record.  

In August 2016, this matter was last before the Board, at which time it was remanded.  

When this matter was last before the Board, the Board had characterized the issues as entitlement to an initial compensable evaluation for chronic pruritus, recurrent skin eruptions, prior to January 15, 2016, and in excess of 30 percent from that date.  Given the initial nature of this claim and the separate assessment of scarring associated with the chronic pruritus, the Board has re-characterized the matters on appeal as reflected on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACT

1.  Throughout the applicable period, the Veteran's chronic pruritus with recurrent skin eruptions has manifested by a pustular rash requiring intermittent systemic therapy and constant/near-constant use of topical corticosteroids, but has not affected 20 percent or more of the total body or 20 percent or more of exposed areas, and has not required the use of systemic therapy for more than 6 weeks.

2.  Prior to January 15, 2016, the scarring associated with chronic pruritus, recurrent skin eruptions, did not manifest by any involvement of the head, face or neck, or by deep or non-linear scarring, superficial scarring measuring 144 sq. in. or more, or by painful or unstable scarring.

3.  From January 15, 2016, the scarring associated with chronic pruritus, recurrent skin eruptions, manifested by five or more scars that are unstable or painful, but not by any visible or palpable tissue loss, gross distortion or asymmetry, or disfigurement of the head, face, or neck, including by any scar at least one-quarter inch (0.6 cm.) wide at widest part, or by deep non-linear scarring.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent, but no greater, initial evaluation for chronic pruritus, recurrent skin eruptions, have been met.  38 U.S.C. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.7, 4.118, Diagnostic Codes 7805-7806 (2017).

2.  Prior to January 15, 2016, the criteria for an initial compensable evaluation for scarring associated with chronic pruritus, recurrent skin eruptions, have not been met.  38 U.S.C. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.7, 4.118, Diagnostic Codes 7801-7805 (2017).

3.  From January 15, 2016, the criteria for an initial evaluation in excess of 30 percent for scarring associated with chronic pruritus, recurrent skin eruptions, have not been met.  38 U.S.C. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.7, 4.118, Diagnostic Codes 7801-7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an August 2010 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned Veterans Law Judge in July 2015.  Because there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This matter was remanded in August 2016 to obtain outstanding VA medical records, specifically unretouched color photographs of areas of the head, face or neck affected by the disability.  Those photographs were obtained.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

In August 2010, the Veteran filed his claim for service connection of a skin condition of the "entire body (hands, feet, legs, arms, torso, back and head)."  In the March 2011 rating decision, the RO awarded service connection for pruritus, recurrent skin eruptions, with a non-compensable evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7820.  In the March 2016 rating, the AMC increased the evaluation of pruritus, recurrent skin eruptions, to 30 percent disabling, effective January 15, 2016, the date of VA skin and scars examinations.  The AMC assigned the increased evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7804, for five or more unstable or painful scars.  

A VA treatment record dated in July 2010 from the St. James Community Based Outpatient Clinic (CBOC) documents the Veteran's initial report of a strange rash since serving in Iraq in 2007.  He described an on and off rash, with his latest episode lasting two months, and as affecting "large areas."  He had a recent lesion on the left shin that was then scabbed.  He also described a second type of lesion, which began with small fluid-filled vesicles, and itched and caused pain.  He reported having had 5 to 6 occurrences since 2007.  The Veteran was prescribed Bactrim, an antibiotic, and acyclovir, an anti-viral, and referred to VA dermatology at the Columbia, Missouri VA Medical Center (VAMC).

VA dermatology records from the Columbia VAMC dated in July 2010 document the Veteran's reports of a rash on the bilateral lower extremities for three years.  He described episodes of pinpoint papular, and occasionally vesicular, eruptions over the hands, arms, legs, that had progressed to involve the trunk and occasionally face, and lasted up to a "few weeks," if untreated.  Heat, exercise and sweating seemed to precipitate the lesions.  He reported 5 to 6 outbreaks in the past 2 years.  At the time of the dermatology consult, there were no active lesions, and the physician remarked that it was difficult to make a diagnosis, although differential diagnoses of heat-induced miliaria, folliculitis, recurrent fever blisters, and possible recurrent erythema multiforme, were noted.  The Veteran was prescribed Lidex cream, a topical corticosteroid, and advised to complete the course of Bactrim from the CBOC. 

A November 2010 VA dermatology record documents continued reports of recurrent pruritus and occasional vesicular eruptions on the bilateral legs, on and off for years.  The dermatologist considered miliaria versus cholinergic urticaria versus folliculitis as a diagnosis.  Treatment with Lidex had given good results, and there were no lesions at the time.  The lower extremities were clear.  

In January 2011, the Veteran was afforded a VA skin diseases examination.  The Veteran then related that he had last had an eruption in July 2010.  He stated that at the worst, he had about 20 to 30 lesions on each leg, with the rash more symptomatic with exercise and heat.  The Veteran continued to treat the rash with steroid cream.  Physical examination showed that less than 5 percent of exposed areas were affected by "scarred lesions."  There were no primary lesions present at the time of the examination.  However, examination did show five apparent scars.  There was a dull, raised, 2 mm. x 3 mm. area on each ankle.  Also, examination showed a dull-hued, difficult to see with the eye grossly, 5 mm. x 4 mm. area of the right shin, a 4 mm. x. 6 mm. almost indistinct area of the left leg, and a similar scar on the right leg measuring 1 cm. x 5 mm.  Examination resulted in assessment of pruritus, chronic, and skin eruptions, chronic, recurrent.  

An August 2011 VA dermatology note documents continued complaints of red, itchy pinpoint bumps and pustules of the shoulders, back, arms and legs for years, usually occurring after the Veteran became hot and sweaty.  Objective examination showed tiny pinpoint papules and pustules of the upper arms, shoulders, chest and lateral back, as well as some diffuse scattered light pink patches on the arms.  Miliaria rubra/pustolosa and folliculitis of the scalp were assessed.  The Veteran was prescribed topical corticosteroids, clindamycin, a topical antibiotic, and benzoyl peroxide.  A June 2012 VA dermatology note documents mild improvement of the disability.  

At his July 2015 Board hearing, the Veteran emphasized that he had been prescribed prednisone, a systemic corticosteroid, on occasion.  Notably, in September 2010 the Veteran provided VA with a prescription showing that he was prescribed prednisone.   The Veteran also testified to a history of pustules and bumps, as well as scarring, from the disability.  He described that he had scars and a recurrent rash of his arms, lower extremities, and back.  He stated that he had a rash on his chin, the back of his neck and on the top of his head.  He testified that it worsened when he would sweat, and felt the disability had worsened since his last VA examination.  

In October 2015, the Board remanded the claim to afford the Veteran a VA examination.  On January 15, 2016, the Veteran was afforded a VA examination that addressed both the skin rash and scarring.   In terms of the pruritus, the disability required the use of systemic corticosteroids for a period of less than 6 weeks in the past 12 months, and the constant/near-constant use of topical corticosteroids.  The total body area affected was 5 to less than 20 percent, and the total exposed area was less than 5 percent.  

With respect to the scarring, the January 2016 examination reflected that the Veteran reported that following periodic eruptions, he developed small scars, which were not painful, but unstable, with frequent loss of the skin covering.  The examiner found these areas "TNTC" (too numerous to count), but stated that there were small scars secondary to the eruption sites throughout the upper and lower extremities, trunk, back and buttocks areas, which measured 3 mm. round to 0.5 cm. round.  Examination also showed 8 similar unstable scars of the posterior neck and scalp, with color photographs of record.  These scars were not painful, and there was no distortion of the head, face or neck.  The scars did not result in limitation of function.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2002); 38 C.F.R. Part 4 (2017).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 3 8 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the RO has rated the Veteran's skin disability under Diagnostic Code 7820.  38 C.F.R. § 4.118.  This diagnostic code provides for evaluation of infections of the skin, not listed elsewhere, including bacterial, fungal, viral, treponemal and parasitic diseases, and requires the rater to evaluate the predominant disability.  Here, the Veteran has been assessed as having pruritus, as well as apparent heat-induced miliaria.  No infection of the skin has been assessed, but for a couple of acute occasions where the Veteran was treated with topical antibiotics for apparent secondary infection.  Accordingly, this diagnostic code is not applicable.  See Butts v. Brown, 5 Vet. App. 532 (1993).  

The Board will consider any disabling effects not considered by Diagnostic Codes 7800-7804 (pertaining to disfigurement of the head, face and neck, and scarring) under Diagnostic Code 7806, which provides for evaluation of dermatitis or eczema.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 , are: (1) scar is 5 or more inches (13 or more cm) in length; (2) scar is at least one-quarter inch (0.6 cm) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm); and (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7800 at Note (1).

Diagnostic Code 7800 provides that a 10 percent rating is warranted for a skin disorder of the head, face, or neck with one characteristic of disfigurement.  A 30 percent rating is warranted for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is provided for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement.  A schedular maximum 80 percent is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement  C.F.R. § 4.118, Diagnostic Code 7800.

Deep and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 144 sq. in. or greater (40 percent); area of 72-144 sq. in. (30 percent); area of 12-72 sq. in. (20 percent); and area of 6-12 sq. in. (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).  Diagnostic Code 7801, Note (1) defines a deep scar as "one associated with underlying soft tissue damage."

Superficial and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 144 sq. in. or greater (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7802 (2017).   Diagnostic Code 7802, Note (1) defines a superficial scar as "one not associated with underlying soft tissue damage."

Unstable or painful scars are evaluated as follows: five or more scars that are unstable or painful (30 percent); three or four scars that are unstable or painful (20 percent); and one or two scars that are unstable or painful (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 7804, Note (2) allows for an extra 10 percent rating for a single scar that is both unstable and painful.  Diagnostic Code 7804, Note (1) defines an unstable scar as "one where, for any reason, there is frequent loss of covering of skin over the scar."

Diagnostic Code 7805 directs consideration of disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 under any other appropriate diagnostic code.  In this case, Diagnostic Code 7806 provides for evaluation of dermatitis or eczema, i.e. a rash, such as that exhibited here.  

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy is required during the past 12-month period, is rated non-compensably (zero percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Diagnostic Code 7806

As noted above, Diagnostic Code 7806 provides for evaluation of dermatitis or eczema, and is applicable to the extent the disabling effects are not considered by any scarring.  See 38 C.F.R. § 4.118, Diagnostic  Code 7805.  Prior to the January 15, 2016, VA examination the Veteran's skin disability was consistently treated with topical corticosteroids, and on at least one documented occasion in 2010 he was prescribed a systemic corticosteroid.  The January 15, 2016, VA examination indicates that the disability has required the use of systemic corticosteroids or other immunosuppressive medications for a duration of less than 6 weeks in the relevant past 12 months.  Thus, the Board concludes that a 10 percent evaluation is warranted under Diagnostic Code 7806 for the intermittent use of systemic therapy throughout the entire applicable period.  Fenderson, supra.  

Although a 10 percent evaluation is established, entitlement to an evaluation in excess thereof under Diagnostic Code 7806 is not warranted.  At no point has the Veteran's chronic recurrent pruritus affected 20 percent or more of the entire body or exposed areas.  Systemic therapy has never been required for more than a duration of 6 weeks or more at any time.  Entitlement to an evaluation in excess of 10 percent is not warranted under 38 C.F.R. § 4.118, Diagnostic Code 7806 for chronic recurrent pruritus.  Fenderson, supra.

Scars, Prior to January 15, 2016

Prior to January 15, 2016, no compensable evaluation is warranted for any scarring or disfigurement of the head, face, or neck under Diagnostic Code 7800.  Evidence dated prior to the January 2016 examination does not indicate involvement of the head, face, or neck.  It is not until the January 15, 2016, examination that it is factually ascertainable that the Veteran's skin disorder had affected his head, face and/or neck.  Accordingly, a compensable evaluation is not warranted under Diagnostic Code 7800.  Fenderson, supra.
With respect to any scarring demonstrated prior to the January 2016 VA examination, VA examination in January 2011 showed 5 small "scarred lesions" on the Veteran's lower extremities.  They were not characterized as deep, 144 sq. in. or larger, or unstable or painful.  Accordingly, a compensable evaluation is not warranted for any scars prior to January 15, 2016.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804; Fenderson, supra.

Scars, From to January 15, 2016

The Board acknowledges that the January 2016 VA examination showed 8 round scars of the posterior neck and scalp, none measuring more than 0.5 cm. in diameter.  However, no scar measuring 0.6 cm. or more in width has been shown.  VA examination showed no characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  Unretouched photographs do not show any characteristic of disfigurement.  The scars have never exhibited visible or palpable tissue loss, gross distortion or asymmetry.  Accordingly, a compensable evaluation is not warranted under Diagnostic Code 7800.  Fenderson, supra. 

Here, the RO has evaluated the scarring associated with the chronic recurrent pruritus as 30 percent disabling from January 15, 2016, under 38 C.F.R. § 4.118, Diagnostic Code 7804.  This is the maximum schedular evaluation permitted under this diagnostic code, which provides for evaluation of unstable or painful scars.  

In avoiding pyramiding, the only other diagnostic code that is potentially applicable, and which could yield a higher evaluation, is Diagnostic Code 7801.  38 C.F.R. § 4.118.  However, no scarring has ever been characterized as deep and nonlinear.  The Veteran is receiving the maximum schedular evaluation for five or more unstable or painful scars.  Accordingly, an evaluation in excess of 30 percent is not warranted for any scarring associated with chronic recurrent pruritus from January 15, 2016.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804; Fenderson, supra.



ORDER

Entitlement to an initial 10 percent evaluation for chronic pruritus, recurrent skin eruptions, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial compensable evaluation for scarring associated with chronic pruritus, recurrent skin eruptions, prior to January 15, 2016, is denied.

Entitlement to an initial evaluation in excess of 30 percent for scarring associated with chronic pruritus, recurrent skin eruptions, from to January 15, 2016, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


